Citation Nr: 1508592	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded in August 2013 to afford the Veteran a rescheduled hearing.  In August 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, the Veteran submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  


FINDING OF FACT

A respiratory disorder was not present during the Veteran's service and a currently diagnosed respiratory disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in January 2009, December 2011 and March 2012 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in July 2009.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty at 429.  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no treatment for, or diagnosis of, any respiratory disorder.  Examinations in August 1963, November 1964, August 1965, and March 1968 all revealed clinically normal lungs and chest.  No facilities were available for chest X-rays at the time of the August 1963 and November 1964 examinations, but the August 1965 and March 1968 examinations included X-rays that were within normal limits and essentially normal, respectively.  In his August 1963, November 1964, and August 1965 reports of medical history, the Veteran repeatedly denied pertinent symptoms such as asthma; shortness of breath; pain or pressure in chest; and chronic cough.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an electrical repairman.  The RO previously conceded his in-service asbestos exposure.    

Post-service treatment records include a March 1988 record in which the Veteran's past medical history was noted to be negative for significant cardiorespiratory illnesses.  Chest X-rays in August 1997 were normal.  The earliest evidence of a respiratory disorder was in October 2008.  The Veteran reported having progressive dyspnea for about the last two or three years.  He reported being told about 20 years ago that he had asbestosis.  He reported that he did not recall having full pulmonary functions or CT scanning in the past.  The Veteran reported working for his uncle as a preteen and that such work involved asbestos exposure; he also reported being a machinist mate in service and mixing a lot of asbestos mud.  The Veteran also smoked quite heavily for the last 52 years, three and four packs a day at one time.  One of the October 2008 records shows a diagnosis of chronic obstructive pulmonary disease and asbestos exposure.  Another October 2008 record reveals that chest X-rays from 2005 and 2007 were reviewed, both of which showed hyperinflation, bronchitic changes.  It was noted that the X-rays showed nothing overt to suggest significant asbestos disease.  The record shows that the Veteran had asbestos exposure plus was a heavy smoker.  A July 2009 record reveals that the Veteran reported first noticing breathing problems six years ago.  The Veteran's current treatment records reflect diagnoses of respiratory disorders; however, none of them contain any opinion relating a respiratory disorder to his military service.  

The Veteran was afforded a VA examination in July 2009.  He reported that he developed symptoms of chronic obstructive pulmonary disease in 2004.  He also reported his in-service asbestos exposure and that he began smoking at the age of 12 and continued to smoke to that day.  The examiner discussed reviewing different diagnostic tests, including a CT scan, chest X-ray and pulmonary function test.  Following examination, the Veteran was diagnosed with severe chronic obstructive pulmonary disease, nicotine abuse, and no evidence of asbestosis; the examiner noted that asbestosis was not a diagnosis.  The examiner opined that the Veteran's current condition was not likely due to his in-service exposure to asbestosis.  [The Board observes that in the examination request, the RO appears to have made a typographical error and asked for an opinion as to whether a current condition is related to asbestosis as opposed to asbestos.  The examiner's opinion reflects this error.]  The examiner opined that the medical documentation did not support a diagnosis of asbestosis and documented a diagnosis of severe chronic obstructive pulmonary disease with decades of nicotine abuse.

At his August 2014 hearing, the Veteran testified about his in-service asbestos exposure.  August 2014 Hearing Transcript (T.) at 2-3.  He testified that he did not experience any breathing problems while on active duty.  Id. at 3.  The Veteran testified that he first became aware of breathing problems in 1981.  Id. at 4.  He testified that he started running into noticeable problems around the 2003-2004 timeframe.  Id. at 5.  

Based on a review of the evidence, the Board concludes that service connection for a respiratory disorder is not warranted.  Although the evidence shows that the Veteran had in-service asbestos exposure and currently has a respiratory disorder, it does not show that any diagnosed disorder related to his military service, to include any exposure to asbestos.  

The Veteran's STRs contain no indication that the onset of any respiratory disorder occurred in service.  As discussed above, examinations throughout the Veteran's military service repeatedly showed normal lungs and chest, and chest X-rays were within normal limits in 1965 and essentially normal at the time of his 1968 separation examination.  His reports of medical history show that he always denied any pertinent symptomatology.  No medical professional has indicated that any current respiratory disorder is due to asbestos exposure or is otherwise related to the Veteran's military service.  Furthermore, although the Veteran reported having breathing problems in 1981, the earliest evidence of a currently diagnosed respiratory disorder is in 2008.  At that time, the Veteran indicated that he had been having progressive symptoms for the last two to three years.  Even with the Veteran's reports of breathing problems in 1981, chest X-rays in 1997 were normal.  

No medical professional has reported that the onset of a currently diagnosed respiratory disorder occurred during service.  Indeed, the Veteran's own testimony shows that he did not have respiratory problems during service.  The only medical opinion of record, that of the July 2009 VA examiner, shows that the Veteran's respiratory disorder is not directly related to his military service.  The Board accords this opinion great probative value as it was formed after examining and interviewing the Veteran, as well as reviewing the pertinent evidence.  In this case, the contemporaneous service records and post-service treatment records all fail to show that a currently diagnosed respiratory disorder is related to the Veteran's military service, to include any asbestos exposure or that the onset of a respiratory disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

In this case, although the Veteran reported first noticing breathing problems in 1981, the first evidence of a respiratory disorder is not until 2008, more than three decades after the Veteran was discharged from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of respiratory complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of a respiratory disorder is itself evidence which tends to show that a respiratory disorder did not have its onset in service or for many years thereafter.  

The overall evidence of record as discussed above weighs against a finding of a respiratory disorder being associated with the Veteran's active duty.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a respiratory disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a respiratory disorder and the Veteran's active duty, service connection for a respiratory disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a respiratory disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  


ORDER

Entitlement to service connection for a respiratory disorder is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


